 Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19   PageID.55   Page 1 of 30



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DARTISHA McKINNES and STEVE
FLEMMING, individually, and on,
behalf of others similarly situated,      Case No. 19-cv-12748
                                          Hon. Stephen J. Murphy, III
      Plaintiffs,                         Mag. Judge Michael J. Hluchaniuk

vs.
ATX INC., a Michigan corporation,
BENSON OGHOUFO, an individual,
ANTONIO GEORGE, an individual,
jointly and severally,

      Defendants.


KEVIN J. STOOPS (P64371)                  MARTIN C. BROOK (P55946)
CHARLES R. ASH, IV (P73877)               ALEXIS MARTIN (P80817)
Sommers Schwartz, P.C.                    Ogletree, Deakins, Nash, Smoak
Attorneys for Plaintiffs                    & Stewart, PLLC
One Townes Square, Suite 1700             Attorneys for Defendants
Southfield, MI 48076                      34977 Woodward Avenue, Suite 300
(248) 355-0300                            Birmingham, MI 48009
kstoops@sommerspc.com                     (248) 593-6400
crash@sommerspc.com                       martin.brook@ogletree.com
                                          alexis.martin@ogletree.com

                                          ELIZABETH S. WASHKO
                                          Ogletree, Deakins, Nash,
                                          Smoak & Stewart, P.C.
                                          SunTrust Plaza
                                          401 Commerce Street, Suite 1200
                                          Nashville, TN 37219-2446
                                          615.254.1900
                                          615.254.1908 (facsimile)
                                          elizabeth.washko@ogletreedeakins.com
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19         PageID.56   Page 2 of 30



          DEFENDANTS’ ANSWER TO PLAINTIFFS’
             COLLECTIVE AND CLASS ACTION
 COMPLAINT WITH JURY DEMAND, AND AFFIRMATIVE DEFENSES

      Defendants, ATX Inc., (“ATX Inc.” or “Defendant”), Benson Oghoufo,

(“Oghoufo”), Antonio George, (“George”) (collectively, “Defendants”) by and

through their undersigned counsel, Ogletree, Deakins, Nash, Smoak & Stewart,

PLLC, hereby answer Plaintiffs Dartisha McKinnes (“Plaintiff McKinnes”) and

Steve Flemming’s (“Plaintiff Flemming”) Collective and Class Action Complaint

with Jury Demand, as follows:

                                INTRODUCTION

      1.     Defendants deny the allegations in Paragraph 1 of the Complaint.

      2.     Defendants admit the allegations in Paragraph 2 of the Complaint.

      3.     Defendants deny the allegations in Paragraph 3 of the Complaint.

      4.     Defendants neither admit nor deny the allegations in Paragraph 4 of the

Complaint as they are conclusions of law to which no response is required. To the

extent a response is required, Defendants state that the FLSA speaks for itself, deny

that Paragraph 4 accurately describes the “obligations” of the FLSA and deny that

Defendants violated any applicable provision of the FLSA.

      5.     Defendants deny the allegations in Paragraph 5 of the Complaint.




                                         2
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.57    Page 3 of 30



                          JURISDICTION AND VENUE

      6.     Defendants neither admit nor deny the jurisdictional statement

contained in Paragraph 6 of the Complaint as it is not a statement of fact but instead

a legal conclusion that requires no response. To the extent a response is required,

Defendants admit that this court may properly exercise jurisdiction over Plaintiff’s

claims for damages asserted under the FLSA, but deny subject matter jurisdiction

exists over Plaintiffs’ claims for injunctive and declaratory relief and deny Plaintiffs

have standing to assert individual or class claims for injunctive or declaratory relief

under Rule 23(b)(2).

      7.     Defendants neither admit nor deny the jurisdictional statement

contained in Paragraph 7 of the Complaint as it is not a statement of fact but instead

a legal conclusion that requires no response. To the extent a response is required,

Defendants admit that this court may properly exercise jurisdiction over Plaintiff’s

individual claims for damages asserted under the FLSA, but deny that this action has

been (or should be) certified as a collective action and deny subject matter

jurisdiction exists over Plaintiffs’ claims for injunctive and declaratory relief and

deny Plaintiffs have standing to assert individual or class claims for injunctive or

declaratory relief under Rule 23(b)(2).

      8.     Defendants neither admit nor deny the jurisdictional statement

contained in Paragraph 8 of the Complaint as it is not a statement of fact but instead


                                           3
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.58   Page 4 of 30



a legal conclusion that requires no response. To the extent a response is required,

Defendants admit that ATX, Inc., conducts business within the State of Michigan.

Defendants deny any allegations not specifically admitted.

      9.     Defendants admit that ATX, Inc. has more than two employees.

Defendants deny the balance of the allegations in Paragraph 9.

      10.    Defendants deny the allegations contained in Paragraph 10 of the

Complaint.

      11.    Defendants neither admit nor deny the jurisdictional statement and

other legal conclusions contained in Paragraph 11 of the Complaint as they are not

statements of fact but instead legal conclusions that require no response. To the

extent a response is required, Defendants deny Plaintiffs are entitled to any damages

for unjust enrichment under the common law, and deny that any facts exists that

form the basis of any federal claims or of any claims for unjust enrichment.

Defendants specifically deny any allegation not admitted.

      12.    Paragraph 12 of the Complaint contains legal conclusions to which no

responsive pleading is required. To the extent any responsive pleading is required,

Defendants admit that ATX, Inc., conducts business in this district, deny that

Defendants employ Plaintiffs, deny that a “similarly situated” individuals exist, and

deny that any events occurred that could give rise to Plaintiff’s claims. Defendants

deny any allegations not specifically admitted.


                                         4
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19       PageID.59    Page 5 of 30



                                    PARTIES

      13.    Defendants admit that Plaintiff McKinnes was employed by ATX, Inc.,

as a Delivery Associate from approximately June 22, 2019 to August 26, 2019.

Defendants deny that Plaintiff McKinnes was employed by Defendants Oghoufo or

George. Defendants are without information or knowledge sufficient to form a

belief about the truth of the remaining allegations contained in Paragraph 13 of the

Complaint and therefore deny those allegations. Defendants specifically deny any

allegation not admitted.

      14.    Defendants admit that Plaintiff Flemming was employed by ATX, Inc.,

as a Delivery Associate from approximately June 22, 2019 to August 26, 2019, but

deny Plaintiff Flemming was employed by Defendants Oghoufo or George.

Defendants are without information or knowledge sufficient to form a belief about

the truth of the remaining allegations contained in Paragraph 14 of the Complaint

and therefore deny those allegations. Defendants specifically deny any allegation

not admitted.

      15.    Defendants deny the allegations contained in Paragraph 15 of the

Complaint.

      16.    Defendants admit the allegations in Paragraph 16 of the Complaint.

      17.    Defendants admit the allegations in Paragraph 17 of the Complaint.




                                         5
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.60   Page 6 of 30



      18.    Defendants deny that Antonio George resides at 13180 Foley Street in

Detroit, Michigan. Defendants admit the balance of allegations in Paragraph 18 of

the Complaint.

      19.    Defendants deny the allegations contained in Paragraph 19 of the

Complaint.

                           GENERAL ALLEGATIONS

      20.    Defendants admit that ATX, Inc., has paid some Delivery Associates it

has hired an hourly rate of between $16.00-$16.50. Defendants deny the remaining

allegations contained in Paragraph 20 of the Complaint as stated.

      21.    Defendants deny that Defendants Oghoufo or George employ any

Delivery Associates. To the extent the allegations contained in Paragraph 21 of the

Complaint relates to Delivery Associates employed by ATX, Inc., Defendants admit

that the allegations in Paragraph 21 of the Complaint describe some responsibilities

of some such Delivery Associates, but deny that Paragraph 21 is an accurate

description of all of the responsibilities of all Delivery Associates.

      22.    Defendants deny the allegations in Paragraph 22 of the Complaint.

      23.    Defendants deny the allegations in Paragraph 23 of the Complaint as

stated.

      24.    Defendants deny the allegations contained in Paragraph 24 of the

Complaint as stated.


                                           6
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19       PageID.61   Page 7 of 30



      25.    Defendants admit that the Amazon warehouse is located approximately

1 mile from offsite parking. Defendants deny the remaining allegations contained

in Paragraph 25 of the Complaint as stated. Defendants deny any factual allegation

not specifically admitted.

      26.    Defendants deny the allegations contained in Paragraph 26 of the

Complaint as stated.

      27.    Defendants deny the allegations contained in Paragraph 27 of the

Complaint as stated.

      28.    Defendants deny the allegations contained in Paragraph 28 of the

Complaint as stated.

      29.    Defendants deny the allegations contained in Paragraph 29 of the

Complaint as stated.

      30.    Defendants deny the allegations contained in Paragraph 30 of the

Complaint.

      31.    Defendants admit that some Delivery Associates employed by ATX,

Inc., have sometimes been responsible for filling a vehicle with gas. Defendants

deny the remaining allegations contained in Paragraph 31 as stated.

      32.    Defendants admit that some Delivery Associates have, at times, cleaned

out a delivery vehicle and have, at times, checked in an undelivered package and




                                         7
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19        PageID.62   Page 8 of 30



have, at times, done so upon arriving at the warehouse. Defendant denies the

remaining allegations contained in Paragraph 32 of the Complaint as stated.

      33.    Defendants deny the allegations in Paragraph 33 of the Complaint as

stated.

      34.    Defendants deny the allegations contained in Paragraph 34 of the

Complaint as stated.

      35.    Defendants deny the allegations in Paragraph 35 of the Complaint.

      36.    Defendants deny the allegations contained in Paragraph 36 of the

Complaint.

      37.    Defendants admit that in approximately August 2019, ATX Inc. began

utilizing a different timekeeping system offered by ADP.

      38.    Defendants deny the allegations in Paragraph 38 of the Complaint as

stated.

      39.    Defendants deny the allegations contained in Paragraph 39 of the

Complaint as stated.

      40.    Defendants deny the allegations contained in Paragraph 40 of the

Complaint as stated.

      41.    Defendants deny the allegations in Paragraph 41 of the Complaint.

      42.    Defendants deny the allegations in Paragraph 42 of the Complaint.




                                        8
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19         PageID.63    Page 9 of 30



      43.    Defendants deny the allegations contained in Paragraph 43 of the

Complaint as stated.


      44.    Defendants admit that Plaintiffs were offered an incentive by ATX,

Inc., to work additional shifts, but deny the remaining allegations in Paragraph 44 of

the Complaint as stated.


      45.    Defendants admit that at least once, ATX, Inc., has made a payment to

Plaintiffs with a check in the amount of $200 without any withholdings or

deductions. Defendants deny the remaining allegations contained in Paragraph 45

of the Complaint.


      46.    Defendants deny the allegations in Paragraph 46.

      47.    Defendants deny the allegations in Paragraph 47.

      48.    Defendants deny the allegations in Paragraph 48 of the Complaint.

      49.    Defendants deny the allegations in Paragraph 49 of the Complaint.

      50.    Defendants deny the allegations in Paragraph 50 of the Complaint.

      51.    Defendants deny the allegations in Paragraph 51 of the Complaint.

      52.    Defendants deny that either Plaintiff was not properly compensated for

work performed. Defendants deny that Plaintiffs worked in excess of 40 hours for

the weeks identified in Paragraph 52. Defendants aver that the Exhibits C and D




                                          9
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.64   Page 10 of 30



referenced in Paragraph 52 of the Complaint speak for themselves and require no

response.

                        RETALIATION ALLEGATIONS

      53.     Defendants deny the allegations in Paragraph 53.

      54.     Defendants deny the allegations in Paragraph 54 of the Complaint.

      55.     Defendants admit the allegations in Paragraph 55 of the Complaint.

      56.     Defendants admit that Plaintiff Steve Flemming stated that he was not

being paid to sit in line, but deny that Flemming had worked in excess of 11 hours

on August 26, 2019, and deny the remaining allegations contained in Paragraph 56

of the Complaint as stated.

      57.     Defendants admit that Plaintiffs’ employment with ATX, Inc.,was

terminated on or around August 26, 2019 but deny that Plaintiffs made complaints

as alleged and deny that Plaintiffs were terminated in retaliation for any alleged

complaints.

      58.     Defendants deny the allegations in Paragraph 58 of the Complaint.

      59.     Defendants deny the allegations contained in Paragraph 59 of the

Complaint. Defendants specifically deny that Plaintiffs’ terminations were related

to any exercise of legally protected rights by Plaintiffs.




                                          10
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19         PageID.65    Page 11 of 30



                    COLLECTIVE ACTION ALLEGATIONS

      60.     Defendants admit that Plaintiffs purport to bring this action pursuant to

29 U.S.C. § 216(b), but deny this action may properly be conditionally certified or

maintained as a collective action and deny that a putative class of similarly situated

Delivery Associates exists.

      61.     Defendants deny the allegations contained in Paragraph 61 of the

Complaint.

      62.     Defendants deny that Defendants Oghoufo and George employ any of

Defendant ATX, Inc., employees, but admit that no executives, administrative

employees, professional employees, computer professionals or outside sales persons

are similarly situated to Plaintiffs.

      63.     Defendants deny the allegations in Paragraph 63 of the Complaint.

      64.     Defendants deny the allegations contained in Paragraph 64 of the

Complaint as stated.

      65.     Defendants deny the allegations in Paragraph 65 of the Complaint.

      66.     Defendants deny the allegations in Paragraph 66 of the Complaint.

      67.     Defendants deny the allegations in Paragraph 67 of the Complaint.

      68.     Defendants deny the allegations in Paragraph 68 of the Complaint.

      69.     Defendants deny the allegations in Paragraph 69 of the Complaint.

      70.     Defendants deny the allegations in Paragraph 70 of the Complaint.


                                          11
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19        PageID.66   Page 12 of 30



      71.    Defendants deny the allegations in Paragraph 71 of the Complaint.

                 RULE 23 CLASS ACTION ALLEGATIONS

      72.    Defendants deny that Plaintiff may properly bring this action pursuant

to Rule 23(b)(2) and (b)(3) on behalf of themselves and others. Defendants deny

Plaintiffs may properly bring this action on behalf of ATX, Inc.’s Delivery

Associates who have agreed to pursue any claims they may have against Defendants

on an individual basis in arbitration.     Defendants further deny subject matter

jurisdiction exists over Plaintiffs’ claims for injunctive and declaratory relief and

deny Plaintiffs have standing to assert individual or class claims for injunctive or

declaratory relief under Rule 23(b)(2).

      73.    Defendants deny the allegations contained in Paragraph 73 of the

Complaint.

      74.    Defendants deny the factual allegations contained in Paragraph 74

including subparts (a)-(c) of the Complaint.

      75.    Defendants deny the allegations in Paragraph 75 of the Complaint.

      76.    Defendants deny the allegations in Paragraph 76 of the Complaint.

      77.    Defendants deny the allegations in Paragraph 77 of the Complaint.

      78.    Defendants deny the allegations in Paragraph 78 of the Complaint.

      79.    Defendants deny the allegations in Paragraph 79 of the Complaint.

      80.    Defendants deny the allegations in Paragraph 80 of the Complaint.


                                          12
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19        PageID.67   Page 13 of 30



                                     COUNT I
                       (29 U.S.C. § 216(b) Collective Action)

        VIOLATION OF THE FAIR LABOR STANDARDS ACT,
     29 U.S.C. § 201, et seq. – FAILURE TO PAY FOR ALL HOURS
   WORKED; FAILURE TO PAY OVERTIME; FAILURE TO PROVIDE
                 REST BREAKS AND MEAL PERIODS

      81.    In response to Paragraph 81 of Plaintiffs’ Collective and Class Action

Complaint, Defendants incorporate Paragraphs 1 through 80 of Defendants’ Answer

as if fully set forth and restated herein.

      82.    The allegations in Paragraph 82 of the Complaint state a legal

conclusion to which no response is required, accordingly, Defendants leave

Plaintiffs to their proofs. To the extent a response is required, Defendants deny the

allegations contained in Paragraph 82 of the Complaint as stated.

      83.    The allegations in Paragraph 83 of the Complaint state a legal

conclusion to which no response is required, accordingly, Defendants leave

Plaintiffs to their proofs. To the extent a response is required, Defendants deny the

allegations contained in Paragraph 83 of the Complaint as stated.

      84.    The allegations in Paragraph 84 of the Complaint state a legal

conclusion to which no response is required, accordingly, Defendants leave

Plaintiffs to their proofs. To the extent a response is required, Defendants admit

ATX, Inc., employed Plaintiffs.         Defendants deny the remaining allegations

contained in Paragraph 84 of the Complaint.


                                             13
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19       PageID.68    Page 14 of 30



      85.    Defendants deny Plaintiffs or any purported alleged putative class

members were ever employed by Defendants Oghoufo or George. Defendants admit

that ATX, Inc. classified Plaintiffs as non-exempt employees. Defendants deny the

remaining allegations contained in Paragraph 85 of the Complaint as stated.

      86.    The allegations in Paragraph 86 of the Complaint state legal

conclusions to which no response is required, accordingly, Defendants leave

Plaintiffs to their proofs. To the extent a response is required, Defendants deny the

allegations contained in Paragraph 86 of the Complaint as stated.

      87.    The allegations in Paragraph 87 of the Complaint state legal

conclusions to which no response is required, accordingly, Defendants leave

Plaintiffs to their proofs. To the extent a response is required, Defendants deny

Plaintiffs or any purported alleged putative class members were ever employed by

Defendants Oghoufo or George.        Defendants admit that ATX, Inc. employed

Plaintiffs. Defendants deny the remaining allegations contained in Paragraph 85 of

the Complaint as stated

      88.    Defendants deny the allegations in Paragraph 88 of the Complaint.

      89.    Defendants deny the allegations in Paragraph 89 of the Complaint.

      90.    The allegations in Paragraph 90 of the Complaint state legal

conclusions to which no response is required, accordingly, Defendants leave




                                         14
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.69    Page 15 of 30



Plaintiffs to their proofs.      To the extent that Paragraph 90 includes factual

allegations, they are denied.

      91.    Defendants deny the allegations in Paragraph 91 of the Complaint.

      92.    Defendants admit that ATX, Inc. did not provide Plaintiffs with “unpaid

rest breaks” and deny that the breaks and meal periods Plaintiffs took while

employed by Defendants ATX, Inc., were “unpaid.” Defendants deny that the cited

provisions of the FLSA regulations require Defendants to provide “unpaid rest

breaks” or unpaid meal periods. Defendant deny the remaining allegations in

Paragraph 92 of the Complaint.

      93.    Defendants deny the allegations contained in Paragraph 93 of the

Complaint and further deny that Plaintiff is entitled to any of the relief referenced in

Paragraph 93.

      WHEREFORE, Defendants respectfully request that this Court dismiss Count

I of Plaintiffs’ Collective and Class Action Complaint with prejudice and grant

Defendants such further relief as the Court deems just and equitable.

                                      COUNT II
                                 (Rule 23 Class Action)

                              UNJUST ENRICHMENT

      94.    In response to Paragraph 94 of Plaintiffs’ Collective and Class Action

Complaint, Defendants incorporate Paragraphs 1 through 93 of the Answer as if fully

set forth and restated herein.
                                          15
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19       PageID.70     Page 16 of 30



      95.    Defendants deny the allegations contained in Paragraph 95 of the

Complaint as stated.

      96.    Defendants deny the allegations in Paragraph 96 of the Complaint.

      97.    Defendants are presently without sufficient knowledge or information

with respect to what each Delivery Associate relied upon when performing work and

accordingly leave Plaintiffs to their proofs. Defendants deny factual any allegation

not specifically admitted.

      98.    Defendants deny the allegations in Paragraph 98 of the Complaint.

      99.    Defendants deny the allegations in Paragraph 99 of the Complaint.

      100. Defendants deny the allegations in Paragraph 100 of the Complaint.

      101. Defendants deny the allegations in Paragraph 101 of the Complaint.

      102. Defendants deny the allegations in Paragraph 102 of the Complaint.

      103. Defendants deny the allegations in Paragraph 103 of the Complaint.

      104. Defendants deny the allegations contained in Paragraph 104 of the

Complaint.

      WHEREFORE, Defendants respectfully request that this Court dismiss Count

II of Plaintiffs’ Collective and Class Action Complaint with prejudice and grant

Defendants such further relief as the Court deems just and equitable.




                                        16
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19         PageID.71   Page 17 of 30



                                   COUNT III
                        (Brought by Plaintiffs Individually)

          VIOLATION OF THE FAIR LABOR STANDARDS ACT,
                29 U.S.C. § 201, et seq. – RETALIATION

      105. In response to Paragraph 105 of Plaintiffs’ Collective and Class Action

Complaint, Defendants incorporate Paragraphs 1 through 104 of the Answer as if

fully set forth and restated herein.

      106. The allegations in Paragraph 106 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required,

Defendants state that the referenced statute speaks for itself.

      107. The allegations in Paragraph 107 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required,

Defendants state that the referenced legal opinion speaks for itself.

      108. The allegations in Paragraph 108 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required,

Defendants state that the referenced legal opinion speaks for itself.

      109. Defendants deny the allegations in Paragraph 109 of the Complaint.

      110. Defendants admit that Plaintiffs’ employment with ATX, Inc., was

terminated on or around August 26, 2019 and deny the balance of the allegations in

Paragraph 110 of the Complaint.

      111. Defendants deny the allegations in Paragraph 111 of the Complaint.


                                          17
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.72   Page 18 of 30



      112. Defendants deny any allegation, express or implied, that Plaintiffs

suffered losses caused by any violation of law by Defendants. Defendants deny that

Plaintiffs are entitled to any damages, compensatory, punitive, liquidated,

consequential, incidental or otherwise. Defendants further deny that any award of

interest, cost, or attorney’s fees is either warranted or permissible.

      113. Defendants deny Plaintiffs are entitled to any of the relief sought in

their prayer for relief contained on pages 25 and 26 of the Complaint.

      114. To the extent not previously expressly admitted or denied, Defendant

denies the remaining allegations in the Complaint.

      WHEREFORE, Defendants respectfully request that this Court dismiss Count

III of Plaintiffs’ Collective and Class Action Complaint with prejudice and grant

Defendants such further relief as the Court deems just and equitable.




                                           18
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19   PageID.73   Page 19 of 30



                                     Respectfully submitted,


                                     s/ Martin C. Brook
                                     MARTIN C. BROOK (P55946)
                                     ALEXIS MARTIN (P80817)
                                     Ogletree, Deakins, Nash,
                                     Smoak & Stewart, PLLC
                                     Attorney for Defendant
                                     34977 Woodward Avenue, Suite 300
                                     Birmingham, MI 48009
                                     248-593-6400
                                     martin.brook@ogletree.com
                                     alexis.martin@ogletree.com

                                     ELIZABETH S. WASHKO
                                     Ogletree, Deakins, Nash,
                                     Smoak & Stewart, P.C.
                                     SunTrust Plaza
                                     401 Commerce Street, Suite 1200
                                     Nashville, TN 37219-2446
                                     615.254.1900
                                     615.254.1908 (facsimile)
                                     elizabeth.washko@ogletreedeakins.com

 Dated: December 23, 2019            Attorneys for Defendants




                                     19
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19   PageID.74   Page 20 of 30



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DARTISHA McKINNES and STEVE
FLEMMING, individually, and on,
behalf of others similarly situated,      Case No. 19-cv-12748
                                          Hon. Stephen J. Murphy, III
      Plaintiffs,                         Mag. Judge Michael J. Hluchaniuk

vs.
ATX INC., a Michigan corporation,
BENSON OGHOUFO, an individual,
ANTONIO GEORGE, an individual,
jointly and severally,

      Defendants.


KEVIN J. STOOPS (P64371)                  MARTIN C. BROOK (P55946)
CHARLES R. ASH, IV (P73877)               ALEXIS MARTIN (P80817)
Sommers Schwartz, P.C.                    Ogletree, Deakins, Nash, Smoak
Attorneys for Plaintiffs                    & Stewart, PLLC
One Townes Square, Suite 1700             Attorneys for Defendants
Southfield, MI 48076                      34977 Woodward Avenue, Suite 300
(248) 355-0300                            Birmingham, MI 48009
kstoops@sommerspc.com                     (248) 593-6400
crash@sommerspc.com                       martin.brook@ogletree.com
                                          alexis.martin@ogletree.com

                                          ELIZABETH S. WASHKO
                                          Ogletree, Deakins, Nash,
                                          Smoak & Stewart, P.C.
                                          SunTrust Plaza
                                          401 Commerce Street, Suite 1200
                                          Nashville, TN 37219-2446
                                          615.254.1900
                                          615.254.1908 (facsimile)
                                          elizabeth.washko@ogletreedeakins.com
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.75    Page 21 of 30



                   AFFIRMATIVE AND OTHER DEFENSES

      Defendant asserts the following affirmative and other defenses without

assuming any burdens of production, persuasion, or proof that, pursuant to law, are

not legally assigned to Defendant and are Plaintiff’s burden to prove. Defendant

further avers that Plaintiff’s claims are so vague as to render it impossible to identify

every possible affirmative or other defense, and thus expressly reserves its right to

assert additional defenses should the precise nature of Plaintiff’s claims become clear.

      1.     Venue is not proper in this Court for any claims that purportedly arose

outside the Eastern District of Michigan.

      2.     Plaintiffs’ Complaint fails to state a claim upon which relief may be

granted with respect to some or all of Plaintiffs’ claims.

      3.     Defendants Benson Oghoufo and Antonio George did not employ

Plaintiffs as defined under 19 U.S.C. § 203.

      4.     Defendants Benson Oghoufo and Antonio George were not sufficiently

involved in the day-to-day operation nor did they have direct responsibility for the

supervision of Plaintiffs to establish individual liability under the FLSA.

      5.     Some or all of the Defendants, Plaintiffs and/or putative class members

Plaintiffs purport to represent were not covered by the FLSA during some or all of

the applicable time period.




                                           21
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.76     Page 22 of 30



      6.     Defendants reserve the right to assert that one or both Plaintiffs’ claims

cannot be maintained before this Court because one or both Plaintiffs are required

to submit his/her claims to mandatory final and binding arbitration under an

arbitration agreement covering his/her purported claims.

      7.     Plaintiffs’ Complaint an each and every claim alleged therein brought

on a collective, class, or representative basis cannot be maintained as a collective,

class, or representative action, or as an action for individual recovery, because the

named Plaintiffs and/or some or all of the putative class members Plaintiffs purport

to represent are required to individually submit their claims to mandatory final and

binding arbitration under arbitration agreements covering their purported claims.

      8.     All or part of the disputed time for which Plaintiffs and/or the

individuals they seek to represent seek recovery of wages purportedly owed was

spent engaging in activities that were not compensable work under the FLSA or state

law and were not an integral and indispensable part of Plaintiffs’ principal activities.

      9.     To the extent Defendants notified, authorized, and permitted Plaintiffs

to take all allegedly required rest and/or meal periods at all times, any alleged failure

by Plaintiffs to take all required rest and/or meal period was caused by Plaintiffs’

own acts.

      10.    Plaintiffs cannot satisfy his/her burden to prove he/she performed

substantial work for the predominant benefit of Defendants that Defendants knew


                                           22
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19        PageID.77   Page 23 of 30



was being, and permitted to be, performed, and that was not in the circumstances

non-compensable.     Plaintiffs did not in fact perform any such work without

compensation. Alternatively, Plaintiffs are further estopped to the extent he/she

failed to notify Defendants of his/her alleged work performed on his/her employer’s

behalf.

      11.    The activities for which Plaintiffs seek compensation under the FLSA

were undertaken for Plaintiffs’ own convenience and/or benefit.

      12.    All or part of the time for which Plaintiffs and/or the individuals they

seek to represent seek compensation for time constituting gap time for which no

recovery is permitted.

      13.    All or part of the time for which Plaintiffs and/or the individuals they

seek to represent seek compensation is barred by the doctrine of de minimis non

curat lex.

      14.    Plaintiffs’ claims and the claims of the individuals they seek to

represent are barred in whole or in part by the doctrine of laches.

      15.    Some or all of Plaintiffs’ claims and/or damages may be barred by the

doctrine of judicial and/or equitable estoppel.

      16.    Some or all of Plaintiffs’ claims and/or damages may be barred by the

doctrine of unclean hands.




                                         23
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19         PageID.78    Page 24 of 30



      17.    Plaintiffs’ claims and the claims of the individuals they purport to

represent are barred for any periods of time which they were exempt from the

overtime and minimum wage provisions of the FLSA.

      18.    Plaintiffs’ claims and the claims of the individuals they purport to

represent are not entitled to recover liquidated damages because any act or omission

by Defendants in violation of applicable law was in good faith, with the belief that

it was legal, and the result of an honest misunderstanding, mistake, or reasonable

dispute, or other good cause, not the result of obstinate, unjust, or dilatory conduct.

      19.    Plaintiffs and/or some or all of the members of the alleged group of

individuals which Plaintiffs seek to represent, the existence of which is expressly

denied, have failed to comply with their legal duty to mitigate their claimed damages,

their entitlement to which is expressly denied.

      20.    Plaintiffs are not entitled to a three-year limitations period under 29

U.S.C. § 255(a) because even if Plaintiffs were able to prove an alleged violation of

the FLSA, which Defendant expressly denies, any such violation was not willful

within the meaning of the FLSA.

      21.     Plaintiffs cannot satisfy the requirements of a collective action under

the FLSA, and some or all of their claims asserted in the Complaint are barred,

because Plaintiffs are not similarly situated to each other or the group of individuals

they seek to represent, the existence of which is expressly denied.


                                          24
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19            PageID.79    Page 25 of 30



       22.    Plaintiffs’ Complaint and each and every claim asserted therein,

individually and on behalf of the putative class and/or collective action members

Plaintiffs’ purport to represent, are barred ot the estent Plaintiffs or any putative class

members fall within a collective or class in another action that had or has identical

and/or overlapping claims that have been adjudicated, including without limitation

under the doctrines of collateral estoppel and/or res judicata.

       23.    Plaintiffs cannot maintain class claims because Plaintiffs lack standing

to assert claims for relief as an individual or on behalf of any purported class

(including but not limited to claims for injunctive and declaratory relief); Plaintiffs

are not adequate class representatives; and Plaintiffs cannot assert claims on behalf

of the purported class due to Plaintiffs’ material and substantial conflicts with the

class Plaintiffs purports to represent.

       24.    Plaintiffs cannot assert claims on behalf of the purported class because

the purported class lacks sufficient numerosity and Plaintiffs’ claims are not typical

of the claims of the purported class.

       25.    Class treatment is not appropriate for Plaintiffs’ claims because there

are no questions of fact or law common to the class and resolution of Plaintiffs’

claims will require individualized inquiries of each purported class member’s factual

circumstances.




                                            25
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19         PageID.80    Page 26 of 30



      26.     Plaintiffs request for monetary relief, the form of compensatory and

punitive damages, predominates over Plaintiffs request for injunctive and

declaratory relief; questions of law or fact affecting only individual members of the

class predominate over questions affecting the purported class; and a class action is

not superior to other available methods for the fair and efficient adjudication of

Plaintiffs’ claims.

      27.    Notice to the alleged group that Plaintiffs purport to represent, the

existence of which is expressly denied, would be a violation of Defendants’ due

process rights.

      28.    The damages claimed by Plaintiffs and/or the members of the alleged

group which they purport to represent, the existence of which is expressly denied,

are barred to the extent they are speculative in nature.

      29.    The Complaint is barred, in whole or in part, because it requests relief

which exceeds that available under applicable law.

      30.    To the extent Plaintiffs and others in the group they purport to represent

are entitled to damages, Defendants are entitled to a credit for or set off against

amounts paid or overpaid to them, and to a credit for overtime and other premium

payments already made to them.




                                          26
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19          PageID.81     Page 27 of 30



       31.    To the extent Plaintiffs are entitled to any additional alleged overt ime,

Defendants are entitled to a credit or a set-off equal to the value of compensatory

time off provided to Plaintiffs in the course of their employment with ATX, Inc.

       32.    The claims set forth in the Complaint are barred, in whole or in part, by

the doctrine of payment because Plaintiffs were properly compensated for all time

worked in accordance with the FLSA and state law and because Plaintiffs were paid

for additional time including, without limitation, time paid but not worked by

Plaintiffs.

       33.    Plaintiffs were compensated for all hours worked in excess of 40 hours

in any particular workweek at a rate not less than that required by the overtime

provisions of the FLSA.

       34.    The preliminary and/or postliminary time for which Plaintiffs seek

compensation is non-compensable. Plaintiff’s claims for non-compensable time are

barred by 29 U.S.C. § 254.

       35.    Plaintiffs and others in the group they purport to represent, the existence

of which is expressly denied, are not entitled to compensation and liquidated

damages for hours they purportedly worked without Defendants’ actual or

constructive knowledge.

       36.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs were

“at-will” employees.


                                           27
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19            PageID.82    Page 28 of 30



       37.    Some or all of Plaintiffs’ damages may be barred by the doctrine of

after-acquired evidence.

       38.    Plaintiffs cannot state a prima facie case of retaliation. Even if Plaintiffs

could state a prima facie case of retaliation, they cannot establish that their

employer’s legitimate, non-discriminatory, non-retaliatory reasons for its actions

were pretextual.

       39.    Defendants’ alleged decision and/or actions regarding Plaintiffs’

employment was based upon legitimate business decisions and were not based upon

an intent to retaliate.

       40.    Although Defendants deny that Plaintiffs engaged in protected activity

and deny that any allegedly protected activity was a determinative or substantial

motivating factor in any adverse employment action which may be found to have

occurred, if Plaintiffs demonstrate that their alleged protected activity was such a

factor, in the case of each such decision or alleged adverse employment action, the

same decision would have been reached regardless of the Plaintiffs’ allegedly

protected activity.

       41.    Defendants reserve the right to amend these Affirmative Defenses or

assert additional Affirmative Defenses in the Course of this litigation.




                                            28
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19   PageID.83   Page 29 of 30




                                     Respectfully submitted,


                                     s/ Martin C. Brook
                                     MARTIN C. BROOK (P55946)
                                     ALEXIS MARTIN (P80817)
                                     Ogletree, Deakins, Nash,
                                     Smoak & Stewart, PLLC
                                     Attorney for Defendant
                                     34977 Woodward Avenue, Suite 300
                                     Birmingham, MI 48009
                                     248-593-6400
                                     martin.brook@ogletree.com
                                     alexis.martin@ogletree.com

                                     ELIZABETH S. WASHKO
                                     Ogletree, Deakins, Nash,
                                     Smoak & Stewart, P.C.
                                     SunTrust Plaza
                                     401 Commerce Street, Suite 1200
                                     Nashville, TN 37219-2446
                                     615.254.1900
                                     615.254.1908 (facsimile)
                                     elizabeth.washko@ogletreedeakins.com

 Dated: December 23, 2019            Attorneys for Defendants




                                     29
Case 2:19-cv-12748-SJM-MJH ECF No. 9 filed 12/23/19     PageID.84    Page 30 of 30



                        CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I caused the foregoing to be
electronically filed with the Clerk of the Court using the ECF filing system which
will send notification of such filing to all registered participants.

                                     s/Martin C. Brook
                                     MARTIN C. BROOK (P55946)
                                     ALEXIS MARTIN (P80817)
                                     Ogletree, Deakins, Nash, Smoak
                                       & Stewart, PLLC
                                     Attorneys for Defendants
                                     34977 Woodward Avenue, Suite 300
                                     Birmingham, MI 48009
                                     (248) 593-6400
                                     martin.brook@ogletree.com
                                     alexis.martin@ogletree.com


                                                                          40569751.1


                                                                          41206334.1
